—Appeal from a judgment of the County Court of Essex County (Halloran, J.), rendered July 23, 1996, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
Defendant pleaded guilty to the crime of grand larceny in the fourth degree in full satisfaction of all charges against him and, after he was denied youthful offender status, was sentenced to a prison term of 1 to 3 years. The record establishes that, prior to pleading guilty, defendant expressly *979acknowledged his understanding that he would not be guaranteed youthful offender status and that he knowingly, voluntarily and intelligently waived his right to appeal. Under the circumstances, defendant’s challenge to County Court’s denial of his request to adjudicate him a youthful offender does not survive the valid waiver of appeal (see, People v Curtis, 233 AD2d 733). Nevertheless, given the nature of the underlying crime to which defendant pleaded guilty (i.e., he stole over $1,000 in goods from a local supermarket), his prior involvement in the criminal justice system and his apparent lack of remorse, we find that County Court did not abuse its discretion in denying him youthful offender treatment (see, CPL 720.20 [ID.
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.